                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

WALTER LEE CARROLL, III,                               )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:19-cv-02554-TWP-DLP
                                                       )
DUSTIN KEEDY,                                          )
                                                       )
                              Defendant.               )

                  Order Screening Complaint, Dismissing Insufficient Claim,
                        and Directing Issuance and Service of Process

        Plaintiff Walter Lee Carroll, III, an inmate at FCI Gilmer in Glenville, West Virginia, filed

this civil action alleging that Indianapolis Metropolitan Police Department Officer Dustin Keedy

arrested him without probable cause.

                                           I. Screening Standard

        Because Mr. Carroll is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on Officer Keedy.

The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim for relief,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b). The standard to determine whether the complaint states a claim is the same as that for

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints like Mr. Carroll’s are construed

liberally and held to a less stringent standard than formal pleadings drafted by lawyers. Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                        II. The Complaint

       Mr. Carroll names one defendant, Officer Dustin Keedy.

       He alleges that Officer Keedy arrested him without probable cause on November 10, 2016.

Dkt. 1 at 4. The arrest is the subject of incident report #PD16122433. Id. at 1. Mr. Carroll alleges

that the charges stemming from this arrest were dismissed by nolle prosequi. Id. at 4. He asserts

that Officer Keedy’s actions constituted unreasonable seizure in violation of the Fourth

Amendment and malicious prosecution in violation of the Fourteenth Amendment. Id. at 4−5.

       Mr. Carroll seeks compensatory and punitive damages. Id. at 5.

                                    III. Discussion of Claims

       Mr. Carroll’s Fourth Amendment claim shall proceed.

       Mr. Carroll’s Fourteenth Amendment malicious prosecution claim is dismissed for failure

to state a claim upon which relief can be granted. “Federal courts are rarely the appropriate forum

for malicious prosecution claims,” because there is no federal constitutional right not to be

prosecuted without probable cause. Ray v. City of Chicago, 629 F.3d 660, 664 (7th Cir. 2011). To

state a Fourteenth Amendment claim for malicious prosecution, a plaintiff must allege “a

constitutional violation independent of the alleged wrongful arrest.” Serino v. Hensley, 753 F.3d

588, 593 (7th Cir. 2013). Mr. Carroll alleges no actions by Officer Keedy other than the arrest. He

therefore has not stated a claim for malicious prosecution.
                           IV. Directing Issuance and Service of Process

       The clerk is designated pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue

process to defendant Officer Dustin Keedy. Process shall consist of the complaint (dkt. 1),

applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

of Service of Summons), and this Order.

       IT IS SO ORDERED.

       Date:    7/8/2019


Distribution:

WALTER LEE CARROLL, III
15602-028
FCI GILMER
P.O. Box 5000
GLENVILLE, WV 28351-6300

Officer Dustin Keedy
Indianapolis Metropolitan Police Department
50 North Alabama Street
Indianapolis, IN 46204
